Name: 92/380/EEC: Commission Decision of 2 July 1992 amending the list of establishments and laboratories authorized to manipulate foot-and-mouth disease virus as laid down in Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural activity;  technology and technical regulations
 Date Published: 1992-07-17

 Avis juridique important|31992D038092/380/EEC: Commission Decision of 2 July 1992 amending the list of establishments and laboratories authorized to manipulate foot-and-mouth disease virus as laid down in Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease Official Journal L 198 , 17/07/1992 P. 0054 - 0055 Finnish special edition: Chapter 3 Volume 43 P. 0107 Swedish special edition: Chapter 3 Volume 43 P. 0107 COMMISSION DECISION of 2 July 1992 amending the list of establishments and laboratories authorized to manipulate foot-and-mouth disease virus as laid down in Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease (92/380/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/511/EEC (1), as amended by Directive 90/423/EEC (2), and in particular Article 13 thereof, Whereas the cessation of routine vaccination against foot-and-mouth disease in the Community has increased the susceptibility of the Community herds to this disease; Whereas it is therefore essential to ensure that laboratories which handle the virus do so under secure conditions, to avoid the dissemination of the virus from them which might endanger Community herds; Whereas Article 13 of Directive 85/511/EEC required the Commission to carry out spot-checks to ensure that the approved laboratories listed in Annexes A and B to the said Directive comply with the minimum standards laid down by the FAO, and to review the list of laboratories in the light of the results of the inspections; whereas these inspections have now been carried out; Whereas some national authorities have decided to discontinue the handling of foot-and-mouth disease virus in certain laboratories; Whereas therefore, it is necessary to amend the lists; whereas it is convenient to rationalize the lists in Annexes A and B; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annexes A and B to Council Directive 85/511/EEC are hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 315, 26. 11. 1985, p. 11. (2) OJ No L 224, 18. 8. 1990, p. 13. ANNEX 'ANNEX A COMMERCIAL LABORATORIES AUTHORIZED TO HANDLE LIVE FOOT-AND-MOUTH DISEASE VIRUS FOR VACCINE PRODUCTION Germany: Bayer AG, Osteratherstrasse 1a, 5000 Koeln 60. France: RhÃ ´ne-Merieux, Laboratoire IFFA, rue Marcel Merieux, 69007 Lyon. Spain: Cooper Zeltia SA, 36400 PorriÃ ±o (Pontevedra); Laboratorio de Sanidad Veterinaria Hipra, SA, Les Prades, 17170 Amer (Girona); Laboratorios Sobrino SA, Apartado 49, 18080 Olot (Girona). United Kingdom: RhÃ ´ne-Merieux, Pirbright Laboratory, Ash Road, Pirbright, Woking, Surrey. ANNEX B NATIONAL LABORATORIES AUTHORIZED TO HANDLE LIVE FOOT-AND-MOUTH DISEASE VIRUS Belgium and Luxembourg: Institut national de recherches vÃ ©tÃ ©rinaires, Groeselenberg 99, B-1180 Bruxelles. Denmark: Statens Veterinaere Institut for Virusforskning, Lindholm. Italy: Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Brescia. United Kingdom and Ireland: Institute for Animal Health, Pirbright, Woking, Surrey. France: Laboratoire national de pathologie bovine, Lyon; Laboratoire central de recherche vÃ ©tÃ ©rinaire, Maisons-Alfort. Greece: Institute for Foot and Mouth Disease and Exotic Diseases, Attiki 15310. Germany: Bundesforschungsanstalt fuer Viruskrankheiten der Tiere, - Anstaltsteil 7400 Tuebingen, - Anstaltsteil Friedrich Loeffler Institut, O-2201 - Insel Riems. The Netherlands: Centraal Diergeneeskundig Instituut, Lelystad. Spain: Laboratorio de Alta Seguridad BiolÃ ³gica (INIA), 28130 Madrid.'